Hunt, J.
(dissenting) — I respectfully dissent. First, at oral argument, Crane acknowledged that if the officers had already obtained the search warrant when he approached, they would have been justified in asking him to leave. For purposes of assessing the reasonableness of the officer’s actions and Crane’s expectation of privacy, there should be no qualitative difference between a search warrant being obtained and a search warrant having already been issued. See the United States Supreme Court’s recent decision in *314Illinois v. McArthur, 531 U.S. 326, 121 S. Ct. 946, 148 L. Ed. 2d 838 (2001) (finding no Fourth Amendment violation where officers securing a house while awaiting issuance of a search warrant prevented a resident from entering unaccompanied for two hours — a relatively minor intrusion on personal privacy when balanced against reasonable law enforcement concerns).4
Second, as the majority acknowledges, it is not illegal for police to talk to a person in public, so long as the person is free to leave. (Majority at 309.) Here, Officer Green was securing a residence while other officers were obtaining a search warrant. A vehicle pulled into the driveway at 4:30 a.m. without signaling; three men exited and approached the house. Green told them to stop, a woman came out of the house, Green told her to go back in because police were getting a warrant, and Green asked the three men where they were going. Crane responded that his half brother had gotten into trouble (he had been arrested earlier) and that he was “going to get his stuff.”
Green then asked to see some identification, which the driver and Crane both produced. For one or two minutes Green stood with the men while he used his handheld radio to check their records. Green discovered that there *315was an outstanding warrant for Crane’s arrest and handcuffed him.5
“Not every encounter between an officer and an individual amounts to a seizure.” State v. Armenta, 134 Wn.2d 1, 10, 948 P.2d 1280 (1997) (quoting State v. Aranguren, 42 Wn. App. 452, 455, 711 P.2d 1096 (1985)). A police officer has not seized an individual merely by approaching him in a public place and asking him questions, as long as the individual need not answer and may simply walk away. State v. Thomas, 91 Wn. App. 195, 200, 955 P.2d 420, review denied, 136 Wn.2d 1030, 972 P.2d 467 (1998) (citations omitted). Moreover, police questioning relating to one’s identity, or a request for identification by the police, without more, is unlikely to result in a seizure. Armenia, 134 Wn.2d at 11.
State v. Hansen, 99 Wn. App. 575, 578, 994 P.2d 855, review denied, 141 Wn.2d 1022 (2000).
The intrusion into Crane’s privacy6 was minimal and justified under the circumstances: (1) maintaining the status quo during procurement of a search warrant; (2) the unexpected arrival at 4:30 a.m. of three men, one of whom had just committed a traffic violation in the officer’s presence; (3) Crane’s stated intent to go into the house (which the police had probable cause to believe contained stolen property) to get his (or his brother’s) “stuff”; and (4) the brevity of the contact, while Officer Green talked to the men and radioed the warrant checks. See Illinois v. McArthur, 531 U.S. 326.
In State v. Rife, 133 Wn.2d 140, 943 P.2d 266 (1997), the Supreme Court held unreasonable a 30-minute detention of a jaywalker while the officer ran a warrant check. But it was not the warrant check that the Court decried; rather, it *316was the grossly disproportionate duration of the detention.7 Here, Crane had been a passenger in the car that had committed the traffic violation, he had exited the car with the driver and another man, and all three were approaching the house containing stolen property in the early hours of the morning. Rather than singling out the driver, whom the officer was justified in stopping for failure to signal, the officer asked all three collectively for identification. The encounter here took only a minute or two, in stark contrast to the half-hour detention in Rife. Accord Hansen, 99 Wn. App. 575.
In Hansen, Division One held that a 30-second encounter while the officer took identification, copied down information, handed back identification, then ran warrant check and discovered outstanding warrant in the defendant’s presence, did not constitute an improper seizure of the defendant in violation of the Fourth Amendment, and did not require suppression of the drugs.
In Thomas, the court held that a seizure occurred when an officer, while retaining the defendant’s identification, took three steps back to conduct a warrants check on his hand-held radio. Thomas, 91 Wn. App. at 200-01. Similarly, in State v. Dudas, 52 Wn. App. 832, 834, 764 P.2d 1012 (1988), the court determined that the defendant was seized under the Fourth Amendment when the deputy took his ID card and returned to the patrol car, thus immobilizing him. In Aranguren, the court found that a seizure occurred when an officer took the defendants’ identification documents to his vehicle to write their names down and run warrants checks on them. Aranguren, 42 Wn. App. at 456. Finally, in Armenta, our Supreme Court concluded that the defendant was seized when a police officer placed the defendant’s money in his patrol car “for safe keeping.” Armenta, 134 Wn.2d at 6, 12. In each of these cases, the officer removed defendant’s identification or property from defendant’s presence.
*317Here, officers Teachworth and Brooks never removed Hansen’s license from his presence. The officers held it for no more than 30 seconds while Brooks took note of Hansen’s name and birth date. They did not retain Hansen’s license for a lengthy period or while they conducted the warrants check. Had Teachworth alone viewed Hansen’s license and returned it to him, the encounter would have maintained its consensual nature. There is no reason handing the license to another officer standing beside the first would have led a reasonable person to believe that he was not free to leave. The initial consensual encounter thus did not ripen into an unlawful detention.
Hansen, 99 Wn. App. at 578-79. Similarly, that Officer Green held Crane’s identification for 60 to 120 seconds did not transform the consensual encounter into a seizure, even if Crane may not have felt free to leave for that minute or two until he received back his identification.8
Third, even if Crane was illegally seized and should have been free to go immediately, the inevitable discovery rule would defeat suppression of the evidence. Because the officer’s encounter with Crane was so brief, even if Crane had simply walked away after providing his name and identification, the officer would likely have discovered the existence of the warrant shortly thereafter and still had time to apprehend and to arrest Crane. See Ornelas v. United States, 517 U.S. 690, 694, 116 S. Ct. 1657, 134 L. Ed. 2d 911 (1996); Nix v. Williams, 467 U.S. 431, 104 S. Ct. 2501, 81 L. Ed. 2d 377 (1984).
I would uphold the trial court’s Conclusions of Law VII, VIII, and X that: the officer’s conduct did not constitute a seizure in violation of the Fourth Amendment; the contact was lawful; and the controlled substances were validly seized following Crane’s arrest on the outstanding warrant. I would affirm.

 The Supreme Court reasons:
[RJather than employing a per se rule of unreasonableness, we balance the privacy-related and law enforcement-related concerns to determine if the intrusion here was reasonable. Cf. Delaware v. Prouse, 440 U.S. 648, 654 [, 99 S. Ct. 1391, 59 L. Ed. 2d 660] (1979)....
. .. [I]n light of the following circumstances, which we consider in combination. First, the police had probable cause to believe that McArthur’s trailer home contained evidence of a crime and . .. unlawful drugs. . ..
Second, the police had good reason to fear that, unless restrained, McArthur would destroy the drugs before they could return with a warrant. .. .
Third, the police made reasonable efforts to reconcile their law enforcement needs with the demands of personal privacy. .. ., preventing McArthur only from entering the trailer unaccompanied.
Fourth, the police imposed the restraint for a limited period.... which .... was no longer than reasonably necessary for the police, acting with diligence, to obtain the warrant.
Illinois v. McArthur, 531 U.S. at 331-32.


 The officer did not detain and frisk all persons approaching the location of a search as was rejected in State v. Melin, 27 Wn. App. 589, 592, 618 P.2d 1324 (1980), cited by the majority at page 307.


 Arguably, a person with an outstanding arrest warrant should have a reduced expectation of freedom from government intrusion just as a sex offender has a reduced expectation of privacy. See, e.g., State v. Ward, 123 Wn.2d 488, 502, 869 P.2d 1062 (1994): “Persons found to have committed a sex offense have a reduced expectation of privacy because of the public’s interest in public safety and in the effective operation of government.”


 In 1997, the Legislature, in special session, amended ROW 46.61.021 (the statute questioned in Rife) to provide specifically that a police officer may “check for outstanding warrants” whenever a person is stopped for a traffic infraction. Laws of 1997, 1st Spec. Sess., ch.l.


 Also, because of the brevity of the encounter, it is of little significance that Green handed Crane’s identification back to him right after the warrant check rather than just before, as in Hansen.